Filed 2/15/22 In re Y.C. CA2/8
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION EIGHT

 In re Y.C. et al., Persons Coming                               B311247
 Under the Juvenile Court Law.
 LOS ANGELES COUNTY                                              (Los Angeles County
 DEPARTMENT OF CHILDREN                                          Super. Ct. No. 20CCJP03426A-D)
 AND FAMILY SERVICES,

           Plaintiff and Respondent,

           v.

 GLORIA G.,

           Defendant and Appellant.

      APPEAL from orders of the Superior Court of Los Angeles
County, Stephen C. Marpet, Juvenile Court Referee. Affirmed.
      Suzanne Davidson, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Rodrigo A. Castro-Silva, County Counsel, Kim Nemoy,
Assistant County Counsel, and Sally Son, Deputy County
Counsel, for Plaintiff and Respondent.

                                        **********
       Mother Gloria G. appeals the juvenile court’s orders
sustaining a Welfare and Institutions Code section 387
supplemental petition and removing her four children from her
custody, arguing they are not supported by substantial evidence.
(All further statutory citations are to this code.) We affirm.
       FACTUAL AND PROCEDURAL BACKGROUND
       This family came to the attention of the Los Angeles
County Department of Children and Family Services
(Department) in June 2020, following a referral that mother was
unstable and suffering from schizophrenia. The family includes
then 15-year-old Y.C., 12-year-old B.C., one-year-old M.P., eight-
month-old Minnie P., mother, and father D.P. (the father of the
two younger children). The father of Y.C. and B.C. is deceased.
Mother speaks only Spanish and father speaks only English.
They had been married for three years.
       Mother was hospitalized in April, after attempting suicide
and experiencing hallucinations. She told a clinician she was
having sexual thoughts about her infant daughter, Minnie. B.C.
was staying with a paternal aunt because mother did not want to
care for her. B.C. told paternal aunt that mother and her
stepfather D.P. verbally abused her, and he had slapped her. She
wanted to stay with paternal aunt, but mother insisted that she
return home.
       When the social worker visited the family home, Y.C.
denied any abuse, but reported that mother began acting “weird”
in April. She was hearing voices and having “bad” visions of her
younger children naked, being touched. She was given
medication at the hospital, but she did not take it after she was
discharged. The discharge papers from mother’s psychiatric
hospitalization stated mother was diagnosed with an unspecified




                                2
psychotic disorder, had been prescribed Zyprexa, and was told to
follow up with Rio Hondo Mental Health for further treatment.
      Mother admitted that before her hospitalization, she had
taken pills to hurt herself, and that she was having visions and
hearing voices asking what was the point of living. She admitted
she stopped taking her psychotropic medication after her
discharge from the hospital because it made her dizzy. She said
she felt better after her release from the hospital, even though
she was still hearing voices. Mother experienced an explicit
sexual vision while she was being interviewed by the social
worker, and had to walk away from infant Minnie, who began
crying.
      Father typically worked from 11:00 a.m. until 6:30 p.m. He
reported that mother experienced symptoms of postpartum
depression after Minnie’s birth, but he was unsure of her
diagnosis after the hospitalization.
      Two days later, when the social worker called to follow up
with the family, mother said God would cure her and she would
get better without help from the Department. She believed the
Department was trying to “destroy her family.”
      A Child and Family Team meeting (CFT) was held on
June 17, 2020. Father agreed mother would benefit from mental
health services, and mother agreed to participate in services, only
because father wanted her to. After the meeting, mother
contacted the social worker and said she changed her mind and
would not be participating in services. She was considering
allowing B.C. to reside with paternal aunt, because mother and
B.C. were not getting along.
      Because of concerns about mother’s mental health, the
Department filed a nondetained petition, alleging physical abuse
by father and mother, and that mother’s mental health problems


                                3
put the children at risk of harm. At the June 30, 2020 detention
hearing, the court allowed the children to remain with mother
and father, under the supervision of the Department. B.C. was
allowed to reside with paternal aunt.
      According to the October 2020 jurisdiction/disposition
report, Y.C. wanted to remain in the family home so he could
take care of his little sisters, Minnie and M.P. Sometimes mother
would fall asleep and leave them unattended, so Y.C. would
watch them.
      Mother was still not taking any psychotropic medications
and had not enrolled in any mental health services. She also
denied having any hallucinations since her hospitalization, even
though she previously admitted that she had. Mother would not
sign a release to permit the Department access to her medical
records. She also missed the mental health intake appointment
that had been scheduled for her.
      Father denied knowing about mother’s mental health
problems. He said he would not have married her had he known.
The social worker admonished father that mother must have
adult support to care for the children.
      The combined jurisdiction/disposition hearing was held on
November 10, 2020. The juvenile court sustained the petition
and declared the children dependents. The children were ordered
to remain home with mother and father under the supervision of
the Department, with family maintenance services, including
parenting classes. Mother was also to participate in counseling, a
psychological assessment, and a psychiatric evaluation, take her
prescribed medications, and she was not to be left alone with the
children. Father was ordered to enroll in NAMI (National
Alliance on Mental Illness) classes.




                                4
       On January 22, 2021, the Department filed a supplemental
petition pursuant to section 387, alleging mother was not
complying with her case plan, failed to “fully” participate in
therapy, and had not submitted to a psychological assessment or
a psychiatric evaluation. The petition also alleged that father
had not enrolled in NAMI.
       During a family visit two months earlier, mother became
very aggressive as B.C. tried to engage with M.P., blaming B.C.
for the Department’s involvement with the family. When the
social worker tried to redirect mother, mother refused to stop
attacking B.C. Therefore, the social worker had to terminate the
visit. The younger children started to cry because of mother’s
screaming and hostile gestures. Mother continued to mutter,
complaining that B.C. appeared “happy while [mother] was
suffering.”
       During a visit to the family home a month later, Y.C. told
the social worker that mother “needs help.” She would often
become obsessed about trivial things. Mother had also repeatedly
attacked B.C. during a video call between Y.C. and B.C. Y.C. had
to end the call because mother was so fixated on attacking his
sister.
       The social worker observed mother’s behaviors were “odd,
irrational, obsessive, paranoid, and defensive.”
       Mother refused to discuss the court-ordered services with
the social worker, and became “agitated and defensive” when the
social worker tried to discuss the requirement that she see a
psychiatrist. She adamantly refused to take any medication.
Father had not enrolled in NAMI and had little insight into
mother’s mental health issues. According to mother’s therapist,
she had only attended a “couple of sessions” and did not want to
take medication. She had not yet seen a psychiatrist and did not


                               5
want to discuss “what happened” with her therapist. Mother
believed God would cure her issues.
      The Department obtained a removal warrant. M.P. and
Minnie were placed in foster care on January 20, 2021. (They
were later placed with family friends recommended by father.)
B.C. and Y.C. were placed with paternal aunt. The children were
detained from mother and father at the January 27, 2021
detention hearing.
      On February 1, 2021, the court conducted a second
detention hearing, pursuant to In re Dennis H. (1971)
19 Cal.App.3d 350, 352. Mother testified that she submitted to a
psychiatric evaluation on January 21, 2021. The doctor had
prescribed Zoloft, and she started taking it on January 22. It
helped keep her calm. She also testified she was seeing a
therapist once every two weeks. She was never alone with her
children.
      The court ordered that the children would remain detained
from mother but released the younger children to father, giving
father discretion to allow them to live with family or friends, and
ordered that the older children remain suitably placed with
paternal aunt. The court ordered mother to move out of the
family home if the younger children were to reside there, and
ordered that her visitation was to be monitored. The court
admonished mother to take her medications and continue seeing
a psychiatrist.
      According to the Department’s March 2021
jurisdiction/disposition report, father arranged for Minnie and
M.P. to reside with family friends. Mother remained in the
family home.
      Y.C. reported that he did not want to live with mother. She
would yell and cry constantly and became angry for no reason.


                                6
Her moods and personality changed from day to day. Mother was
particularly cruel to B.C. Y.C. did not want unmonitored contact
with mother. B.C. did not believe mother was getting better. She
was acting like she hears voices. Paternal great-grandmother
reported that mother was acting strangely during a recent visit
with Y.C. and B.C., and did not make sense.
      Father did not think the children were in danger with
mother. He was uncertain whether she had been officially
diagnosed with schizophrenia. He claimed mother was being
cooperative, taking her medication, and seeing her therapist.
Father was attending parenting classes.
      The social worker reported that mother was suffering from
serious and unresolved mental health issues. She presented as
paranoid and hyper religious. Father was also enabling mother,
and lacking insight into the severity of mother’s mental health
problems.
      Mother’s therapist had treated her for two months.
Therapy sessions were held over the phone, without video, every
other week, for 30 to 45 minutes. They had five sessions
together. Mother was guarded at first but was opening up. The
therapist did not know mother’s diagnosis, noting “it could be
depression or maybe anxiety.” The therapist knew mother was
hearing voices and “exhibiting psychotic features” when she
started treating her. The therapist believed mother needed to
continue therapy, regularly see a psychiatrist, and take her
medications.
      According to the January 2021 psychiatric evaluation,
mother suffered from depression since she was in high school.
She received therapy in the past but was never compliant with it.
Mother was “very resistant to answer questions” and provided
contradictory answers. She was not willing to take medication


                               7
and “only wants to be evaluated so she can close her [dependency]
case.” Mother told the evaluator there was nothing wrong with
her, and she denied any current psychiatric symptoms. The
evaluator diagnosed mother with major depressive disorder with
psychotic features. His differential diagnosis included bipolar
disorder, schizoaffective disorder, schizophrenia spectrum
disorder, and PTSD. Mother’s prognosis was “guarded.”
      The Department discussed possible safety plans with
father, if the court were to return the younger children home to
him at the hearing on the section 387 petition. One acceptable
plan was for mother to move out of the home. The other plan
would allow mother to remain in the home, provided that she had
no unsupervised contact with the children. Father preferred for
mother to stay in the family home. Minnie and M.P. were
already enrolled in daycare during the week, and father
identified another caregiver who could support the family and
supervise mother with the children on the weekends.
      When the social worker visited the family home, mother
confirmed she was still attending her therapy sessions and taking
her medication. Father showed the social worker that he had
installed an alarm on the bedroom that would be occupied by the
children, so he would be alerted if the door was opened. He also
had a video baby monitor in the bedroom.
      At the March 10, 2021 hearing on the section 387 petition,
the juvenile court sustained allegations that mother’s failure to
comply with the court’s orders and address case issues put the
children at risk of harm. The allegations against father were
dismissed. The court removed the children from mother, ordered
B.C. and Y.C. suitably placed, and ordered Minnie and M.P.
placed with father under a safety plan, which would include the
door alarm, baby monitor, and constant supervision of mother’s


                               8
contact with the children. Mother was ordered to continue taking
her medications, remain in therapy, and continue seeing a
psychiatrist. Mother’s visitation with the older children was to
be monitored. Mother timely appealed.
                          DISCUSSION
      Section 387 provides that an order changing or modifying a
previous order by removing a child from the physical custody of a
parent shall be made only after noticed hearing upon a
supplemental petition. The supplemental petition must contain
“a concise statement of facts sufficient to support the conclusion
that the previous disposition has not been effective in the
rehabilitation or protection of the child.” (§ 387, subd. (b).)
      The hearing on a supplemental petition is bifurcated. (In
re D.D. (2019) 32 Cal.App.5th 985, 990.) First, the juvenile court
conducts an adjudication hearing where it must determine by a
preponderance of the evidence whether the facts alleged in the
supplemental petition are true. (Ibid.) “[T]he sole issue is
whether the allegations in the supplemental petition are true
that the previous disposition order has been ineffective in the
protection or rehabilitation of the child.” (Ibid.)
      If the juvenile court finds that the allegations in the
supplemental petition are true, the court must then conduct a
dispositional hearing to determine whether there is a need to
remove the child from the parent. At the dispositional hearing,
the clear and convincing standard for removal from parental
custody under section 361, subdivision (c)(1) applies. (In re D.D.,
supra, 32 Cal.App.5th at p. 990.)
1.    Adjudication of the Supplemental Petition
       “ ‘We review an order sustaining a section 387 petition for
substantial evidence.’ ” (In re D.D., supra, 32 Cal.App.5th at
p. 990.) “ ‘We do not pass on the credibility of witnesses, attempt


                                9
to resolve conflicts in the evidence or weigh the evidence.
Instead, we draw all reasonable inferences in support of the
findings, view the record in favor of the juvenile court’s order and
affirm the order even if other evidence supports a contrary
finding.’ ” (Ibid.)
       We find substantial evidence that mother’s lack of
compliance with her case plan put the children at risk of harm.
Mother repeatedly denied she needed services, or medication,
even as her paranoid, angry, and unstable behavior continued.
She did not undergo a psychiatric evaluation until her children
were detained; and even then, she denied any symptoms or
mental health issues and told the psychiatrist she was only
participating in the evaluation to close her case. Mother’s
therapist had only minimally engaged with mother, over the
phone, and was not even sure of her diagnosis. These facts
plainly support a finding that mother’s failure to address case
issues placed the children at risk.
       The prior disposition, which left all the children in mother’s
custody, was ineffective. Y.C. told the Department that he had to
care for his younger siblings because mother left them
unattended. Mother yelled at and belittled B.C., scaring the
smaller children, and could not be redirected by the visitation
monitor. Moreover, father did not appear to appreciate the
severity of mother’s mental health problems and did not believe
she was a threat to the children.
2.     Disposition
       “Before removing a minor from his or her parent’s custody,
the court must find, by clear and convincing evidence, that
‘[t]here is or would be a substantial danger to the physical health,
safety, protection, or physical or emotional well-being of the
minor if the minor were returned home, and there are no


                                 10
reasonable means by which the minor’s physical health can be
protected without removing the minor from the minor’s parent’s
. . . physical custody.’ ” (In re D.D., supra, 32 Cal.App.5th at
p. 996.) “It is not required that the parent be dangerous or that
the child have been harmed before removal is appropriate.”
(Ibid.) “ ‘The focus of the statute is on averting harm to the
child.’ ” (Ibid.)
        In determining whether a child may be safely maintained
in the parent’s physical custody, “[t]he court must also consider
whether there are any reasonable protective measures and
services that can be put into place to prevent the child’s removal
from the parent’s physical custody. ” (In re Maria R. (2010)
185 Cal.App.4th 48, 70.)
        As discussed, ante, there is ample evidence the children
were at risk of harm, and the Department and the court had
exhausted all reasonable means to protect them without
removing them from mother.
                            DISPOSITION
        The orders are affirmed.



                               GRIMES, Acting P. J.
      WE CONCUR:



                        STRATTON, J.        HARUTUNIAN, J.*



*     Judge of the San Diego Superior Court, assigned by the
Chief Justice pursuant to article VI, section 6 of the California
Constitution.


                                 11